Citation Nr: 0318292	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
scar, pilonidal cyst.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for eczema. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to June 
1956.  The records indicate additional service from October 
1956 to September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in San Juan, 
Puerto Rico which denied entitlement to the benefits sought 
on appeal.  

This case was previously before the Board in December 2000.  
At that time the Board determined that new and material 
evidence had been presented to reopen the previously denied 
claim for service connection for schizophrenia.  The Board 
remanded the case to the RO for additional development.  The 
development has been completed and the case has been returned 
to the Board for appellate consideration.

The record discloses that a motion for advancement on the 
docket was filed in this matter in June 2003.  In July 2003, 
the undersigned ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900(c) (2002).  The 
Board notes that medical evidence submitted in support of 
this motion documented treatment for a condition unrelated to 
scar.  As such, the Board finds that remand of these 
documents for RO consideration of this issue is not warranted 
in this case.  38 C.F.R. § 20.1304(c) (2002). 

The issues of entitlement to service connection for 
schizophrenia and eczema will be discussed in the Remand 
portion of this decision.


FINDING OF FACT

The pilonidal cystectomy scar is asymptomatic.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for scar, 
pilonidal cyst, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7805 (effective 
prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), became law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Among the changes in the law brought about by the VCAA, the 
VA has a heightened duty to assist the veteran in developing 
evidence in support of his claim for benefits.  Such 
assistance includes identifying and obtaining other 
development such as rating examinations, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  The VA also has a 
heightened duty to provide notice to the veteran of the 
evidence necessary to complete viable claims for service 
connection.  

With respect to the claims which are the subject of this 
appeal, the Board finds that the VA has provided the veteran 
with proper notice of the type of evidence, medical and 
otherwise, necessary in order to complete his claims for 
benefits.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  All post-service clinical treatment records 
have been identified and obtained by the RO. 

The record discloses the veteran was specifically advised of 
the change in law by letter dated in March 2001, and was 
afforded VA examination in November 2002, to include 
obtaining a medical opinion concerning the etiology of the 
claimed psychiatric disability.  The veteran was also 
afforded the opportunity to submit additional evidence in 
support of his claims and informed of what evidence the VA 
would attempt to obtain.  During the pendency of this appeal, 
additional outpatient treatment reports and lay statements 
were submitted in support of the claims.  The Board 
concludes, therefore, that the VA has complied with its duty 
to assist the appellant in developing evidence in support of 
his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service medical records disclose the veteran was treated in 
March 1953 for a pilonidal cyst infected with abscess for 
which he underwent surgical treatment.  An excision of the 
cyst was performed at that time.  On separation examination, 
dated in March 1956, the veteran was evaluated with pilonidal 
cystectomy scar.

Service connection was granted for pilonidal cyst by rating 
decision dated in March 1996.  A noncompensable rating 
evaluation was assigned for this disability under Diagnostic 
Code 7805.  This rating has remained in effect since that 
time.

Clinical records show the veteran presented in June 1999 with 
complaints of pain in the rectal area.  The report indicates 
the veteran left without undergoing evaluation.  He presented 
in July 1999 with continued complaints of pain in the rectal 
area, reported by the veteran to have been present for a long 
time.  

The record shows the veteran underwent VA examination in 
January 2000.  At that time, he reported a history of 
pilonidal cyst excision in 1951.  The examiner noted the 
veteran presented with no complaints of pain or 
symptomatology in the scar area.  Physical examination showed 
no evidence of the scar in the pilonidal area.  The 
diagnostic impression was pilonidal cyst by history.


Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions of and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a noncompensable rating for the veteran's 
scar as a residual of cystectomy in accordance with the 
criteria set forth in the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code 7805.

The Board notes that during the pendency of this appeal, VA 
issued new regulations for evaluating disabilities of the 
skin under 38 C.F.R. § 4.118. 67 Fed. Reg. 49590-49599 (July 
31, 2002).  The changes became effective August 30, 2002.  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The veteran was notified of the new regulations for 
evaluating disabilities of the skin in a May 2003 letter.  

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating requires that the scar be poorly nourished 
with repeated ulceration, tender and painful on objective 
demonstration, or produce limitation of function of the 
affected body part. 38 C.F.R. §§ 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805. 

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

In this regard the January 2000 VA examination shows that the 
veteran had no complaint relative to the scar.  Additionally, 
the examiner found no objective evidence of the scar.  As 
such, the Board finds that the scar is non-symptomatic.  
Accordingly, the criteria for a compensable rating under the 
old or revised rating criteria have not been met.  Thus, the 
weight of the evidence is against the veteran's claim.  

Finally, the Board notes that the veteran has raised 
questions as to the adequacy of the January 2000 VA 
examination for rating purposes.  It is essentially 
maintained that the VA examination did not accurately 
document the extent of the veteran's symptomatology.  The 
Board notes that the VA examiner submitted report, which 
included an assessment of the objective clinical findings and 
veteran's complaints. The Board finds that the examination is 
adequate for rating purposes


ORDER

An increased evaluation for scar, as a residual of pilonidal 
cystectomy, is denied.

REMAND.

In November 2002 the veteran underwent a VA examination by a 
psychiatrist concerning the etiology of the veterans 
psychiatric illness.  Following the examination the examiner 
noted that in a March 1976 statement, Dr. Madrazo indicated 
that he had treated the veteran for a war neurosis from 1958 
to 1972.  The VA examiner stated the statement contained no 
symptoms or treatment.  A review of the record shows the 
presence of an earlier statement on VA Form 21-4138, from Dr. 
Madrazo, received on August 5, 1975, which contains 
additional information.  It is unclear whether the VA 
examiner had the opportunity to review this statement. 

The evidence shows that the veteran was treated for skin 
problems during service and following service.  The veteran 
indicates that the skin disorder has been present since 
service.  The Board finds that a VA dermatological 
examination would be of assistance in rendering a decision in 
this case.  The record show shows that the veteran is being 
treated for end-stage renal disease.

Accordingly, the case is Remanded for the following:

1.  Contact the veteran and his spouse in 
order to determine if the veteran is able to 
report for a VA Dermatological examination.  
If no, request that the appellant furnish a 
current medical statement regarding his skin 
disorder. 

2.  Forward the claims folder to the VA 
psychiatrist who conducted the November 2002 
VA examination (if unavailable to another VA 
psychiatrist).  Request the examiner to 
review the August 5, 1975 statement from Dr. 
Madrazo, recorded on VA Form 21-4138, 
received on August 12, 1975, in conjunction 
with the other evidence of record.  Request 
the examiner to indicate in an addendum 
whether any change is warranted in the 
opinion concerning the question as to whether 
it is as likely as not that the veteran's 
current psychiatric illness is related to 
service.  A complete rational for any opinion 
should be included in the addendum.  

3.  If the veteran is able to report for a VA 
examination, a VA evaluation should be 
conducted by a dermatologist in order to 
determine the nature, severity, and etiology 
of the veteran's skin disorder.  All tests 
deemed necessary should be performed.  The 
claims folder must be made available to the 
examiner prior to the examination. Request 
the examiner to render an opinion as to 
whether it is as likely as not that any skin 
disorder diagnosed is related to service?  

If the veteran is unable to report for the 
examination, request the dermatologist to 
review the claims folder and based on the 
evidence of record to render an opinion as to 
whether it is as likely as not that any 
current skin disorder is related to service.  
A complete rational for any opinion expressed 
should be included in the report. 

4.  Thereafter, the RO is requested to re-
adjudicate the veteran's claims.  If the 
benefits sought are not granted the veteran 
and his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

